DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021, 06/12/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4-8, 20, 30, 32-37, 40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2009/0033148 (Hoff).

Regarding claim 1, Hoff US 2009/0033148 teaches a vehicle (Fig. 1-3) [0018] comprising: 
an energy storage device (Fig. 1-3 high voltage power storage device 32); 
a power interface coupleable to an external power source (Fig. 1-3 power source 18 is an external power source which maybe a DC or an AC source along with a AC/DC converter ie. a power interface coupleable to the power source 18 ie. external power source) [0020];

a traction drive system coupleable to the DC bus (Fig. 1-3 propulsion motor 28 is electrically coupled to the DC bus 26), the traction drive system configured to receive electrical energy from the energy storage device for enabling movement of the vehicle in a driving mode (Fig. 1-3 propulsion motor 28 receives electrical energy from the high voltage power storage device 32 ie. energy storage device for enabling movement of the vehicle to drive) [0017, 0025-0026, 0035];
a power take-off (PTO) drive system coupleable to the DC bus (Fig. 1-3 accessory motor 30 are coupleable to the DC bus 26), the PTO drive system configured to receive electrical energy from the energy storage device (accessory motor 30 is configured to receive power from high voltage power storage device 32 ie. energy storage device) [0027-0028; 0035-0036];
a traction switch coupled between the DC bus and the traction drive system (there is a switch coupled between the DC bus 26 and the propulsion motor 28) [0025] and the traction switch configured to: 
be selectively opened to disable the traction drive system when the power interface is coupled to the external power source (when the power source 18 is an AC source it is connected to a AC/DC converter and the switch between the propulsion motor 28 and the DC bus 26 is opened to disable the drive system run by the propulsion motor 28) [0025, 0030]; and 
be selectively closed to allow electrical energy from the energy storage device to be transferred to the traction drive system when the vehicle is operating in a driving mode (switch to the propulsion motor 28 is closed in allow electrical energy from the high voltage power storage 
a PTO switch coupled between the DC bus and the PTO drive system (there is a switch coupled between the DC bus 26 and the accessory motor 30) [0027] and
the PTO switch configured to be selectively closed to enable the PTO drive system when the power interface is coupled to the external power source (when the power source 18 is in operation the power is supplied to the accessory motor 30 through the DC bus 26 indicating that the PTO switch is closed to enable the accessory motor 30) [0027, 0030]. 

Regarding claim 4, Hoff teaches wherein the PTO drive system comprises a PTO converter coupled to a PTO motor (Fig. 3 inverter 46 coupled to accessory motor 30 ie. PTO motor) [0035].

Regarding claim 5, Hoff teaches wherein the power interface comprises a power conversion device [0020] configured to be coupled to at least one of a utility power grid, a portable electrical generator, a solar panel device, a wind turbine generator, and a hydro turbine generator [0020]. 



Regarding claim 6, Hoff teaches further comprising a DC-DC converter coupled between the energy storage device and the DC bus (Fig. 1-3 shows the DC-DC converter 24). 



Regarding claim 8, Hoff teaches wherein the traction drive system comprises a traction motor converter coupled to a traction motor (Fig. 3 shows the propulsion motor 28 and the inverter 44) [0035].

Regarding claim 20, Hoff teaches a method for operating a vehicle (Fig. 1-3) [0018], the vehicle including an energy storage device (Fig. 1-3 high voltage power storage device 32) and power interface coupleable to a DC bus (Fig. 1-3 power source 18 is an external power source which maybe a DC or an AC source along with a AC/DC converter ie. a power interface coupleable to the power source 18 ie. external power source which further connects to the DC bus 26) [0020], a traction drive system coupleable to the DC bus via a traction switch (Fig. 1-3 propulsion motor 28 is electrically coupled to the DC bus 26) (there is a switch coupled between the DC bus 26 and the propulsion motor 28) [0025], and a power take-off (PTO) drive system coupleable to the DC bus via a PTO switch (there is a switch coupled between the DC bus 26 and the accessory motor 30) [0027], the method comprising: 
opening the traction switch to disable the traction drive system when the power interface is coupled to the external power source (when the power source 18 is an AC source it is connected to a AC/DC converter and the switch between the propulsion motor 28 and the DC bus 26 is opened to disable the drive system run by the propulsion motor 28) [0025, 0030]; and 
closing the traction switch to allow electrical energy from the energy storage device to be transferred to the traction drive system when the vehicle is operating in a driving mode (switch to 
closing the PTO switch to enable the PTO drive system when the power interface is coupled to the external power source (when the power source 18 is in operation the power is supplied to the accessory motor 30 through the DC bus 26 indicating that the PTO switch is closed to enable the accessory motor 30) [0027, 0030].


Regarding claim 30, Hoff teaches wherein the ES switch and the traction switch are configured to be selectively closed to enable the traction drive system when the power interface is not coupled to the external power source (propulsion motor 28 ie. traction motor has a switch connected which has to be closed to enable the traction drive system and the high voltage power storage device 32 has a switch to it which would have to be closed for the high voltage power storage device 32 to be supplying power to the propulsion motor 28 when the power source 18 is unavailable) [0025, 0030]. 


Regarding claim 32, Hoff teaches a vehicle (Fig. 1-3) [0018] comprising:
an energy storage device (Fig. 1-3 high voltage power storage device 32);
a power interface coupleable to the energy storage device and the power interface (Fig. 1-3 power source 18 is an external power source which maybe a DC or an AC source along with a 
a traction drive system coupleable to the DC bus (Fig. 1-3 propulsion motor 28 is electrically coupled to the DC bus 26), the traction drive system configured to receive electrical energy from the energy storage device for enabling movement of the vehicle in a driving mode (Fig. 1-3 propulsion motor 28 receives electrical energy from the high voltage power storage device 32 ie. energy storage device for enabling movement of the vehicle to drive) [0017, 0025-0026, 0035];
a power take-off (PTO) drive system coupleable to the DC bus (Fig. 1-3 accessory motor 30 are coupleable to the DC bus 26), the PTO drive system configured to receive electrical energy from the energy storage device and the power interface for enabling movement of at least one implement of the vehicle (accessory motor 30 is configured to receive power from high voltage power storage device 32 ie. energy storage device and the power source 18 to enable movement of the implement of the vehicle) [0027-0028; 0030, 0035-0036];
a traction switch coupled between the DC bus and the traction drive system (there is a switch coupled between the DC bus 26 and the propulsion motor 28) [0025];
a PTO switch coupled between the DC bus and the PTO drive system (there is a switch coupled between the DC bus 26 and the accessory motor 30) [0027]; and 
a control system [0025-0028, 0031] configured to: 
selectively opened to disable the traction drive system when the power interface is coupled to the external power source (when the power source 18 is an AC source it is connected to a AC/DC converter and the switch between the propulsion motor 28 and the DC bus 26 is opened to disable the drive system run by the propulsion motor 28) [0025, 0030];

selectively closed to enable the PTO drive system when the power interface is coupled to the external power source (when the power source 18 is in operation the power is supplied to the accessory motor 30 through the DC bus 26 indicating that the PTO switch is closed to enable the accessory motor 30) [0027, 0030].

Regarding claim 33, Hoff teaches wherein the PTO drive system comprises a PTO converter coupled to a PTO motor (Fig. 3 inverter 46 coupled to accessory motor 30 ie. PTO motor) [0035].

Regarding claim 34, Hoff teaches wherein the power interface comprises a power conversion device [0020] configured to be coupled to at least one of a utility power grid, a portable electrical generator, a solar panel device, a wind turbine generator, and a hydro turbine generator [0020].

Regarding claim 35, Hoff teaches further comprising a DC-DC converter coupled between the energy storage device and the DC bus (Fig. 1-3 shows the DC-DC converter 24).




Regarding claim 37, Hoff teaches wherein the traction drive system comprises a traction motor converter coupled to a traction motor (Fig. 3 shows the propulsion motor 28 and the inverter 44) [0035].


Regarding claim 40, Hoff teaches wherein the ES switch and the traction switch are configured to be selectively closed to enable the traction drive system when the power interface is not coupled to the external power source (propulsion motor 28 ie. traction motor has a switch connected which has to be closed to enable the traction drive system and the high voltage power storage device 32 has a switch to it which would have to be closed for the high voltage power storage device 32 to be supplying power to the propulsion motor 28 when the power source 18 is unavailable) [0025, 0030].


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-29, 31, 38-39, 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0033148 (Hoff) in view of US 2009/0069964 (Wyatt). 

Regarding claim 28, Hoff teaches wherein the PTO switch is configured to be selectively opened when the power interface is coupled to the external power source [0030]. 
However, Hoff does not explicitly teach wherein the PTO switch is selectively opened when the state of charge of the energy storage device is equal to or below a predetermined threshold. 
However, Wyatt teaches wherein the PTO switch is selectively opened when the state of charge of the energy storage device is equal to or below a predetermined threshold (PTO switch 43 is controlled by traction controller 51 which will not turn on if the battery charge is not equal to minimum threshold) [0018, 0023].
It would have been obvious to one with ordinary skill in the art to have the PTO switch be selectively opened when the energy storage device is equal to or below a predetermined threshold in order to reserve energy in the battery.  

Regarding claim 29, Hoff teaches wherein the ES switch is configured to be selectively closed to enable the energy storage device to be charged [0030] and the PTO switch is configured to be selectively closed to enable the PTO drive system when the power interface is coupled to the external power source (when the power source 18 is in operation the power is supplied to the accessory motor 30 through the DC bus 26 indicating that the PTO switch is closed to enable the accessory motor 30)  [0027-0028]. 

However, Wyatt teaches ES switch to be closed based on the state of charge of the energy storage device being above predetermined threshold (when the external charger charges the battery such that the state of charge of the energy storage device is above a threshold the switch 53 is closed to supply power to the traction controller 51 and thereby powering the PTO motor and the traction motor) [0018, 0023, 0028-0029]. 
It would have been obvious to one with ordinary skill in the art to have the ES switch closed based on the state of charge of the energy storage device being above predetermined threshold in order to ensure that the energy storage device is not completely depleted and damaged. 

Regarding claim 31, Hoff teaches wherein the ES switch and the traction switch are configured to be selectively closed to enable the traction drive system [0025, 0030] and the PTO switch is configured to be selectively opened to disable the PTO drive system [0027].
However, Hoff does not teach PTO switch to be selectively opened when the power interface is not coupled to an external power source and the state of charge of the energy storage device is equal to or below a predetermined threshold. 
However, Wyatt teaches PTO switch to be selectively opened when the power interface is not coupled to an external power source and the state of charge of the energy storage device is equal to or below a predetermined threshold (PTO switch 43 is powered by the traction controller 51 which is powered by the power supply 13 ie. energy storage thereby only when the 
It would have been obvious to one with ordinary skill in the art to have the PTO switch to be selectively opened when the power interface is not coupled to an external power source and the state of charge of the energy storage device is equal to or below a predetermined threshold in order to conserve the energy of the energy storage. 

Regarding claim 38, Hoff teaches wherein the PTO switch is configured to be selectively opened when the power interface is coupled to the external power source [0030]. 
However, Hoff does not explicitly teach wherein the PTO switch is selectively opened when the state of charge of the energy storage device is equal to or below a predetermined threshold. 
However, Wyatt teaches wherein the PTO switch is selectively opened when the state of charge of the energy storage device is equal to or below a predetermined threshold (PTO switch 43 is controlled by traction controller 51 which will not turn on if the battery charge is not equal to minimum threshold) [0018, 0023].
It would have been obvious to one with ordinary skill in the art to have the PTO switch be selectively opened when the energy storage device is equal to or below a predetermined threshold in order to reserve energy in the battery.  

Regarding claim 39, Hoff teaches wherein the ES switch is configured to be selectively closed to enable the energy storage device to be charged [0030] and the PTO switch is configured to be selectively closed to enable the PTO drive system when the power interface is coupled to the 
However, Hoff does not teach the state of charge of the energy storage device is above predetermined threshold. 
However, Wyatt teaches ES switch to be closed based on the state of charge of the energy storage device being above predetermined threshold (when the external charger charges the battery such that the state of charge of the energy storage device is above a threshold the switch 53 is closed to supply power to the traction controller 51 and thereby powering the PTO motor and the traction motor) [0018, 0023, 0028-0029]. 
It would have been obvious to one with ordinary skill in the art to have the ES switch closed based on the state of charge of the energy storage device being above predetermined threshold in order to ensure that the energy storage device is not completely depleted and damaged. 

Regarding claim 41, Hoff teaches wherein the ES switch and the traction switch are configured to be selectively closed to enable the traction drive system [0025, 0030] and the PTO switch is configured to be selectively opened to disable the PTO drive system [0027].
However, Hoff does not teach PTO switch to be selectively opened when the power interface is not coupled to an external power source and the state of charge of the energy storage device is equal to or below a predetermined threshold. 
However, Wyatt teaches PTO switch to be selectively opened when the power interface is not coupled to an external power source and the state of charge of the energy storage device is 
It would have been obvious to one with ordinary skill in the art to have the PTO switch to be selectively opened when the power interface is not coupled to an external power source and the state of charge of the energy storage device is equal to or below a predetermined threshold in order to conserve the energy of the energy storage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836